DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 15/806,757 filed 01/07/2021 and the arguments therein. 
Claims 1, 8 and 15 have been amended; and
Claims 1-20 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claims 1, 8 and 15, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2017/0277841 A1 to Shankar et al., hereinafter “Shankar,” in view of U.S. 2019/0172587 A1 to Park et al., hereinafter “Park,” U.S. 2008/0172214 A1 to Col et al., hereinafter “Col,” and U.S. 2018/0349548 A1 to Walsh et al., hereinafter “Walsh.”


See Shankar At least at Paras. [0003, 0005, 0035-39, 0049, 0059]). Park teaches predicting a disease risk of a metabolic disease using various models. See Park at least at Paras. [0009-10, 0032-33, 0050-51, 0060-62]). While Col teaches modeling of diseases for defining a set of health states having initial probabilities. (See Col at least at Abstract). And Walsh describes statistical evaluation by a trained algorithm based on results of an assay performed on a biological sample of the subject. (See Walsh at least at Paras. [0122-124]). However, the prior art of record fail to disclose, in combination or otherwise, the full scope of the independent claims. The references fail to explicitly describe the various node thresholds, hidden infection network, interactions between infected persons and probability of becoming infected based on the node thresholds, as well as additional intrinsic and extrinsic factors associated with a specified person, and a potential treatment, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined organizing human activity – namely receiving and compiling medical information and related statistical analysis with pertinent information to recommend a treatment – the combination of the multiple steps in the machine learning component and trained probabilistic model according to the myriad specific factors listed in the claims is a practical application of the abstract idea similar to Example 42 from 
Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s arguments at least at pages 8-15 of the Remarks dated 01/07/2021, claims 1-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686